DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,7,11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The inclusion of a limitation which is claimed to be “optionally” included renders the claim indefinite. For the purpose of advancing compact prosecution the claims have been treated on their merits as though such a limitation is included.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Das (US5274200) in view of WO2018170131 hereinafter Forrest .
With respect to claim 1 Das discloses a sound absorber unit comprising a sound absorber material (36) encased in an encasement material (22) formed to comprise at least one inner pocket (34) for emplacement of the sound absorber material and further including a support structure (32) within the body of the structure. 
Das does not disclose the encasement material being woven per se. 
Forrest (para 22) discloses the use of a fabric in the formation of a sound absorber having a pocket for holding the sound absorption material.
It is known to form fabrics in woven and nonwoven manners, woven structures are known to have good durability and thus obvious to select so as to allow for laundering of the structure. 
It would have been obvious to combine the teachings of Forrest to use a fabric with the device of Das so as to allow for a better tactile feeling for a user who contacts the sound absorber. 
As it regards the presence of a second inner pocket this would have been an obvious matter of duplicating the pocket so as to allow for independent installation of the support and the absorber respectively. It has been held that that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 2 Das as modified (see again para 22 of Forrest) further discloses wherein the material is fabric.
With respect to claim 3 Das as modified further discloses (see Das column 2 lines 60-70) wherein the sound absorber material comprises at least one of mineral woo, polymer foam or fiber glass.
With respect to claim 4 Das further discloses a support structure (32) inserted within a pocket of the structure, as the second pocket is only a duplication it would have been obvious to place the support in its own pocket so as to allow individual installation of the support or the absorber.

With respect to claim 6 Das further discloses wherein the support structure maintains the shape of the unit and the position of the sound absorber material within the unit (see positioning of element 32 and the material properties thereof).
With respect to claim 7 Das as modified further discloses a protective absorber unit comprising: a protective absorber material (36) encased in an encasement material woven (see teachings of Forrest regarding fabric and above rejection of claim 1) to comprise at least one inner pocket (34) for emplacement of the protective absorber material and optionally, at least one second inner pocket for insertion of a support structure (32). The provision of the second pocket would have been obvious so as to allow for independent insertion of the support and absorber elements.
With respect to claim 8 Das as modified  (see Forrest paragraph 13) further discloses wherein the protective member includes at least one of the claimed materials (carbon fiber is taught).
With respect to claim 9 Das as modified further discloses a support structure (32) inserted within the second inner pocket. 
With respect to claim 10 Das further discloses a method of making a sound absorber or protective absorber unit comprising:
Obtaining a sound absorber or protective absorber material (34);
Encasing the sound absorber material or the protective absorber material in an encasement material (22) such that the sound absorber material or the protective absorber material is substantially evenly distributed within the inner volume of the encasement cloth (see Forrest regarding cloth); and 

With respect to claim 11 Das further discloses wherein the encasement material is configured to comprise two layers that are sealed together along each edge (see the seams of Das) and that are configrue3d to form a first inner pocket and optionally at least one second inner pocket suitable for insertion of at least one support structure (see again above rejections the provision of as second separate pocket for the support structure 32 would have been obvious so as to allow for the optional installation and removal of the elements independently).
With respect to claim 12 Das further discloses wherein the first inner pocket comprises greater than 50% of the inner volume (see amount of space taken by the absorber versus the thin member of the support).
With respect to claim 13 Das as modified further discloses comprising opening one of the sealed edges to form a working end for insertion of the sound absorber material an optionally the at least one support structure (refer to the upper edges which are hook and loop fastened).
With respect to claim 14 as it regards the turning out process wherein the seams are folded inside of the structure this is conventional in the art of construction of fabric elements. Such a step reduced the likelihood of the seam forming thread from being damaged or the fraying of the structure.
With respect to claims 15 Das further disclosed the insertion of the respective elements 34 and 32 into the pockets formed for their reception by means of the working end.
With respect to claim 17 Das as modified further discloses wherein the at least one second pocket is configured such that when inserted into the pocket the support structure extends along a horizontal edge of the unit (by nature of it being a planar support element this is inherently the case).
With respect to claim 18 Das as modified further discloses sealing the working end of the unit (by means of the hook and Loop fasteners).

With respect to claim 20 The formation of the respective elements with minimal or nor sewing is an obvious matter of formation as such methods are known ion the formation of drapery and the like. 
With respect to claim 21 Das further discloses a method of making a sound absorber or protective absorber unit comprising the steps of 
Weaving an encasement material (implicit in the fabric selection and would have been obvious for durability) with a first pocket for insertion of the sound absorber (34) or protective absorber and a second optional inner pocket (a mere duplication is an obvious matter see above rejection of claim 1) for insertion of a support structure and having the inside facing outward (conventional in the formation of fabric articles);
Cutting one edge of the encasement material to allow access to the first inner pocket and the optional one second inner pocket (see closure formed by hook and loop fasteners so as to allow insertion as taught by Das)
Reversing the encasement material so that the outside surfaces are facing out (known as turning out in the art of sewing and cloth manufacture);
Emplacing the sound absorber or protective material in the first pocket emplacing
Emplacing the at least one support structure in the at least one second inner pocket and sealing the open end of the encasement (by means of the hook and loop fasteners) material such that the at least one support structure and the sound absorbing material or protective material is completely enclosed in the first inner pocket and the at  least one second pocket respectively. 

With respect to claim 23 Das as modified further discloses a method for reducing sound in a defined space comprising (see Forrest para 52) hanging a sound absorber unit comprising a sound absorber material encased in an encasement material woven to comprise at least one inner pocket for emplacement of the sound absorber material and optionally, at least one second inner pocket for insertion of a support structure in the space (see again rejection of claim 1 above).
With respect to claim 24 Das as modified further discloses a method of protecting against an explosion or other ballistic event in a defined space comprising (see Forrest para 52) hanging a sound absorber unit comprising a sound absorber material encased in an encasement material woven to comprise at least one inner pocket for emplacement of the sound absorber material and optionally, at least one second inner pocket for insertion of a support structure in the space (see again rejection of claim 1 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson (US10482864) discloses a portable acoustic blocking system; Chattell (US10424286) discloses an acoustic curtain; Hall (US9963873) discloses a flexible soundproof wall; Aliev (US81236626) discloses a mobile soundproof booth; and Mafi (US20050056481) discloses a sound attenuating cover.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837